Citation Nr: 0923552	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  06-11 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for congestive heart 
failure.

3.  Entitlement to service connection for pulmonary fibrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to June 
1993.

These matters come before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of entitlement to service connection for pulmonary 
fibrosis is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a written statement dated in August 2006, prior to 
promulgation of a decision in the appeal for entitlement to 
service connection for bipolar disorder, the Veteran 
communicated that he wished to withdraw that appeal.

2.  Congestive heart failure did not manifest in service or 
for several years thereafter and has not been shown to be 
otherwise related to service.


CONCLUSIONS OF LAW

1.  With respect to the Veteran's appeal for entitlement to 
service connection for bipolar disorder, the criteria for 
withdrawal of a substantive appeal by the appellant have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b) (2008).


2.  The criteria for entitlement to service connection for 
congestive heart failure have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for bipolar disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In a written statement dated in August 2006, the Veteran 
indicated that he wished to withdraw his appeal for 
entitlement to service connection for bipolar disorder.  
Thus, there is no remaining allegation of error of fact or 
law for appellate consideration, and that appeal is 
withdrawn.  Accordingly, the Board does not have jurisdiction 
to review the appeal, and it is dismissed.  As the appeal is 
dismissed, it is not necessary to discuss VA's duties to 
notify and assist the veteran with respect to the issue of 
entitlement to service connection for bipolar disorder.

II.  Service Connection for Congestive Heart Failure

Notice and assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The Veteran was advised of VA's duties to notify and assist 
in the development of the claims for service connection in a 
letter dated in February 2005 (prior to the rating decision 
on appeal).  A December 2006 supplemental statement of the 
case informed the veteran of disability rating and effective 
date criteria.  The Veteran has had ample opportunity to 
respond/ supplement the record and is not prejudiced by any 
technical notice deficiency that may have occurred earlier in 
the process.

The Veteran's service treatment records and pertinent private 
and VA treatment records have been secured.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four 
factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The record 
does not show any evidence of heart disease until 1999, more 
than six years after the Veteran's separation from service, 
and a VA examination conducted approximately one year after 
his separation from service found no heart problems.  For 
these reasons, the Board declines to provide an examination 
or obtain an opinion.  The Veteran has not identified any 
pertinent evidence that remains outstanding. VA's duty to 
assist is met.  Accordingly, the Board will address the 
merits of the claim for service connection for congestive 
heart failure.


Service Connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The service treatment records do not show any complaints or 
findings related to a heart disability.  In October 1985, the 
Veteran complained of a sudden onset of chest pain.  On 
examination, his lungs were clear and there were no heart 
murmurs.  Electrocardiogram was within normal limits.  The 
examiner diagnosed costochondritis and stated that there was 
no evidence of cardiac problems.  On medical board 
examination in April 1993, heart examination was normal.

A VA examination in June 1994 noted that the Veteran had been 
smoking up to two packs of cigarettes per day since the age 
of 25.  His heart appeared normal in size and had a regular 
rhythm.  No murmurs were heard.  

In October 1999, the Veteran was seen with complaints of 
chest pain over the past two to three months.  A cardiology 
consultation resulted in an impression of rule out new onset 
angina.  Cardiac catheterization showed normal left 
ventriculogram with ejection fraction of 87 percent; and 
normal coronary arteries.  The examiner stated that the 
Veteran's "stress test undoubtedly showed some diaphragmatic 
attenuation in the inferior wall rather than ischemia and 
that his chest pain is noncardiac in origin."  

In April 2000, the Veteran developed chest pain while driving 
his truck.  He was taken by ambulance to a private hospital, 
where he was diagnosed with congestive heart failure.  
Electrocardiogram in October 2000 was noted as abnormal.

A VA general medical examination in May 2003 noted the heart 
with regular rate and rhythm without rub, murmur or click.  
Lower extremity edema was present as well as clubbing of the 
hands and feet.  No cardiac diagnosis was made.

An October 2004 hospitalization report noted congestive heart 
failure.

The Board finds that the preponderance of the evidence is 
against service connection for congestive heart failure.  
First, there is no evidence of a heart disorder in service.  
Furthermore, there is no evidence of a heart condition until 
2000, nearly seven years after service.  Such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  There is no medical evidence in the record that links 
any current heart disorder to an incident of the Veteran's 
active military service.

The Board has considered the Veteran's contentions, including 
those made during his hearing at the RO.  Neither the Board 
nor the Veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The record does not contain an opinion 
linking the Veteran's current congestive heart failure to 
service, and the medical evidence of record does not 
otherwise demonstrate it is related to service.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for congestive heart failure.  As the 
evidence is not in relative equipoise, the benefit of the 
doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.


ORDER

The appeal for entitlement to service connection for bipolar 
disorder is dismissed.

Service connection for congestive heart failure is denied.


REMAND

The Veteran contends that his pulmonary fibrosis is related 
to service.  A September 2006 statement from his treating VA 
pulmonologist indicated that the Veteran was exposed to 
beryllium during service; that beryllium has been shown to 
cause pulmonary toxicity; and that there is a possibility 
that the underlying lung problem could be secondary to 
beryllium exposure.  In November 2006, this physician 
indicated that a beryllium lymphocyte transformation test was 
normal.  He also indicated that additional testing including 
a bronchoscopy to obtain BAL fluid would provide a definitive 
conclusion.  There is no indication that such testing was 
accomplished.

To date, the Veteran has not been afforded a VA examination 
with an opinion as to whether there is a nexus between his 
current disability and service.  Thus, an examination and 
opinion are required.  38 C.F.R. § 3.159(c)(4); McLendon, 20 
Vet. App. at 79.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, and etiology of any 
pulmonary fibrosis that he may have.  The 
claims folder must be made available to 
the examiner for review.  All indicated 
tests and required x-rays, if any, should 
be conducted.  All pertinent fibrosis 
pathology should be noted in the 
examination report and the examiner should 
state whether a diagnosis of fibrosis is 
appropriate.  

If a diagnosis of pulmonary fibrosis is 
appropriate, the examiner should express 
an opinion as to whether it is at least as 
likely as not, i.e., at least a 50 percent 
probability or greater, that such 
disability is related to an event, injury, 
or disease during service. 

A complete rationale must be provided for 
all opinions expressed.

2.  When the development directed above 
has been completed, review the claim on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and a reasonable opportunity to 
respond should be afforded before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


